 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       ORVILLE M. MORRIS,                             No. 2:17-cv-2286 AC P
12                        Plaintiff,
13             v.                                       ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14       CSP-SACRAMENTO, et al.,
15                        Defendants.
16

17            By order issued June 6, 2019, plaintiff’s complaint was dismissed, and thirty days leave to

18   file an amended complaint was granted. ECF No. 17. On July 9, 2019, plaintiff was granted an

19   additional sixty days within which to file an amended complaint. ECF No. 21. Sixty days from

20   that date have now expired, and plaintiff has not filed an amended complaint.1

21            Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign a

22   District Court Judge to this action.

23            IT IS FURTHER RECOMMENDED that this action be dismissed without prejudice. See

24   Local Rule 110; Fed. R. Civ. P. 41(b).

25            These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

27
     1
      Plaintiff’s motion to appoint counsel, filed August 29, 2019, was denied on September 5, 2019.
28   ECF Nos. 22, 23, respectively.
                                                      1
 1   after being served with these findings and recommendations, plaintiff may file written objections
 2   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings
 3   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
 4   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
 5   (9th Cir. 1991).
 6   DATED: October 16, 2019
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
